Citation Nr: 0527296	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  02-20 001A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a chronic 
systemic infection, currently claimed as fibromyalgia.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from May 1982 to June 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.

The veteran testified before the undersigned Veterans Law 
Judge in July 2001.  A transcript of the hearing is of 
record.  This case was remanded by the Board in December 2001 
for further development and is now ready for appellate 
review.


FINDINGS OF FACT

1.  Service medical records reflect that the veteran 
underwent certain dental work while on active duty.  There is 
no evidence of a chronic systemic infection.

2.  The Medical Board examination is negative for a chronic 
systemic infection or musculoskeletal complaints.

3.  Post-service medical evidence is negative for treatment 
for complaints related to a chronic systemic infection for 
many years after service separation.

4.  The weight of medical evidence does not support a medical 
nexus between the veteran's military service and any current 
chronic systemic infection, currently claimed as 
fibromyalgia.




CONCLUSION OF LAW

Residuals of a chronic systemic infection, currently claimed 
as fibromyalgia, were not incurred in or aggravated by the 
veteran's period of active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2004).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board notes that the veteran was 
medically discharged from active duty in 1985 due to 
irritable bowel syndrome.  He was subsequently granted 
service connection for a gastrointestinal disability and for 
hearing loss.  

In December 1993, the veteran filed a claim for residuals of 
an incomplete root canal performed while he was on active 
duty and maintained that he was going through a lot of pain 
and suffering due to the toxic levels in his body as a 
result.  In January 1994, he clarified that he had the 
beginnings of a root canal in service and had suffered from 
an infected sinus ever since.  He also believed that the 
dental condition may have contributed in a large measure to 
his multiple medical problems.  He stressed that he had had 
chronic fatigue which he believed was related to the level of 
infection in his body.

By rating decision dated in September 1995, the RO granted 
entitlement to service connection for a chronic sinus 
disability.  In 1999, the veteran claimed that he developed a 
chronic systemic infection as a result of the in-service 
dental work.  More recent medical evidence referenced a 
diagnosis of, among other things, fibromyalgia, which the 
veteran claims is the result of his systemic infection.  

At a hearing before the Board, the veteran testified that he 
had been diagnosed with fibromyalgia.  His symptoms included 
muscles aches, pain, numbness in his arms and hands, and 
swelling on the side of his face.  He noted that he had 
swelling at the top of his head and that his muscles popped 
out when was working hard and doing things.  The veteran also 
asserted that he had a chronic staph infection that was 
continuing to infect him as manifested by fibromyalgia.

After a careful review of the claims file, the Board finds 
that the claim must be denied.  First, the Board finds that 
there was no chronic systemic disorder noted during active 
duty.  Moreover, the Medical Board examination shortly prior 
to discharge showed a normal clinical evaluation of the 
veteran's systems with the exception of irritable bowel 
syndrome, herniorrhaphy scar, and hearing loss.  Laboratory 
testing was within normal limits.  Therefore, the evidence 
does not support a finding of a chronic systemic infection or 
fibromyalgia during the veteran's period of active duty.

Next, there was no mention of a chronic systemic infection or 
symptoms consistent with fibromyalgia for many years after 
discharge.  The development of the veteran's December 1993 
claim, including subsequent correspondence from the veteran, 
focused primarily on a chronic sinus disorder, which was 
granted service-connected by rating decision dated in 
September 1995.  

He continued to appeal the effective date of that decision, 
which was ultimately the subject of a Board denial, later a 
remand by the Veterans Claims Court, and a subsequent denial 
by the Board in December 2001.  Parenthetically, the Board 
notes that the veteran was also awarded a total disability 
rating based on individual unemployability (TDIU) effective 
from November 1995.

Notwithstanding the veteran's continued assertions of a 
chronic systemic infection since military service, the 
evidence associated with the claims file fails to show 
complaints of, treatment for, diagnosis of, or symptoms 
consistent with a chronic systemic infection/chronic fatigue 
syndrome/fibromyalgia until the late 1990s.  

Specifically, in a February 1999 letter to the RO, a senate 
staffer indicated that she had spoken with the veteran and he 
was "appealing denial of service connection due to his 
having been 'systemically infected' while having dental work 
done during his tour of duty with the military."  In April 
2000, the RO denied a claim for a systemic infection.

Thus, the multi-year gap between separation from service and 
complaints associated with a systemic infection fails to 
satisfy the continuity of symptomatology required to support 
the claim for entitlement to service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim).

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that the 
weight of medical evidence fails to support his claim.  

The veteran's claims files consists of multiple volumes of 
medical records showing treatment for a myriad of medical and 
psychiatric complaints.  Of significance, is an August 2000 
letter from a private physician (Dr. AJS) regarding a 
rheumatologic assessment.  Dr. S. related that the veteran 
had a "complex medical history with a probable component of 
psychiatric overlay."  After interviewing the veteran, and 
conducting a physical examination, Dr. S. concluded that the 
clinical impression was "fibromyalgia with a component of 
possible reactive paranoia and depression."  

Dr. S. also reviewed a multitude of the veteran's medical 
records (although he noted that several specific records were 
not available to him) and concluded:

I realize that much of the history is 
capitulated by the patient and the 
records are somewhat scattered and 
voluminous.  The patient may very well 
have low-grade smoldering connective 
tissue diseases at least at the outset, 
which certainly would explain his 
recurrent cutaneous nasal/oral lesions.  
There is a component of anxiety 
depression, and possible paranoid 
somatoform behavior, however.  This may 
be reactive, however, to the situation at 
hand.  It seems that [the veteran] has 
suffered a great deal as a result of the 
chronic illness, which began for no 
apparent reason in the 1983-1984 time 
frame.  It would be very unusual for 
Wegener's granulomatosis to present as it 
has and spontaneously remit after the 
subsequent pulling of a[n] infected 
tooth.  Certainly there has been unusual 
case reports of incomplete expression 
mild Wegener's granulomatosis with ENT 
involvement exclusively.  The patient 
does not apparently have an discernible 
evidence of pulmonary or renal 
involvement and nor is there any 
cutaneous vasculitis, etc.  Additionally 
he has a plethora of GI complaints 
including GERD, irritable bowel and 
internal and external hemorrhoids with a 
history of diverticulosis.  There is no 
evidence of colitis and related skin 
lesions, etc.

While the veteran has asserted that this opinion supports his 
claim that his chronic systemic infection/fibromyalgia began 
in 1983 or 1984, the Board tends to places less probative 
weight on the opinion.   

First, although the physician's letter is fairly detailed, by 
his own acknowledgement, much of the medical history was 
obtained from the veteran's reported history.  The Board is 
not obligated to accept medical opinions premised on the 
veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  

Further, even accepting the physician's diagnosis of 
fibromyalgia, the Board reads Dr. S.'s comment that "[i]t 
seems that [the veteran] has suffered a great deal as a 
result of the chronic illness, which began for no apparent 
reason in the 1983-1984 time frame" as no more than a 
general statement as to the deterioration of the veteran's 
overall health rather than as offering a direct opinion on 
whether the current diagnosis of fibromyalgia was related to 
active duty.  

Moreover, there is no question that the veteran's 
gastrointestinal disorder, for which he has had extensive 
treatment, began during military service.  Moreover, his 
sinus disability was also found to have started during active 
duty and has been the source of many of the veteran's 
complaints.  However, both of these conditions are also 
"chronic" and the medical records are replete with on-going 
complaints and treatment for these conditions.  

In addition, as Dr. S. discussed the veteran's past medical 
history, he disassociated the symptoms the veteran's 
manifested in service (such as oral, nasal, and facial 
ulcers, a "constellation of GI and mucocutaneous 
complaints," and a diagnosis of possible vasculitis) from a 
potential diagnosis of Wegener's granulomatosis.  He related 
that multiple laboratory and diagnostic testing had been 
negative and that it would be "very unusual for Wegener's 
granulomatosis to present as it has and spontaneously remit 
after the subsequent pulling of a[n] infected tooth."  

In September 2000 and November 2000 follow-up private medical 
notes, a colleague of Dr. S. examined the veteran.  Dr. K. 
related that it was felt that the veteran had some major 
components of fibromyalgia and also depression.  Dr. K. 
reported that the veteran believed he had fibromyalgia as a 
result of a previous dental infection.  Dr. K. indicated to 
the veteran that "fibromyalgia could be triggered by an 
infection so certainly this is a viable option."  However, 
other than suggesting a possible relationship, the physician 
did not directly address the issue.  

Due to the uncertain nature of the veteran's diagnosis and, 
at the suggestion of the veteran's attorney at the Board's 
July 2001 hearing, the Board remanded the issue for further 
development.  In October 2004, the RO requested a medical 
expert opinion with respect to the veteran's claim.  
Specifically, the specialist was asked to address the 
following questions:

1.  Was there a chronic systemic 
infection documented in the service 
medical records?  Please identify the 
specific service records providing the 
basis for this finding.

2.  Were there signs and symptoms 
documented in the service medical records 
which can be attributed to the onset of 
fibromyalgia?  Please identify the 
specific service records providing the 
basis for this finding.

3.  If yes to either #1 or #2 above, is 
it as likely as not that the current 
fibromyalgia was caused by that chronic 
infection in service; or is it as likely 
as not that the current fibromyalgia had 
its onset during military service?  
Complete rationale must be provided.

In a December 2004 response, the reviewing physician noted 
that he had extensively reviewed the veteran's medical 
records, during and after discharge.  In a detailed response, 
he concluded, in essence, that the evidence did not show a 
chronic infection during service, that the veteran had 
undergone multiple rheumatology and infectious disease 
workups which had all been negative, and that he had been 
diagnosed with fibromyalgia but there was no evidence of any 
systemic autoimmune or connection tissue disease.  

With respect to the second question, the physician related 
that he had reviewed the veteran's service medical records 
and found no mention of fibromyalgia-type symptoms or any 
musculoskeletal complaints.  He stressed that at the time of 
the veteran's discharge there were no complaints pertaining 
to the musculoskeletal system.  He concluded:

1.  [The veteran] has no evidence of any 
chronic systemic infection which could be 
linked to his period of service.

2.  There is no evidence of any 
documentation or symptoms attributed to 
the onset of fibromyalgia during the 
period of his service.

3.  Therefore, the third questions 
becomes redundant as the answer to the 
first two questions is no.

A reasonable reading of this opinion is that the veteran does 
not have a chronic systemic infection related to active duty.  
The reviewing physician also opined that the veteran's 
current diagnosis of fibromyalgia was not related to military 
service.  

In assigning high probative value to this report, the Board 
notes that the reviewing physician had the claims file for 
review, and specifically conducted an extensive review of the 
voluminous medical evidence.  There is no indication that the 
reviewing physician was not fully aware of the veteran's past 
medical history or that he misstated any relevant fact.  
Moreover, this reviewer is the only physician who has 
directly addressed the issue on appeal.

The Board has considered the veteran's statements and sworn 
testimony that he has experienced a chronic systemic 
infection since separation from service in 1985 which has now 
caused fibromyalgia.  Although the veteran's statements and 
sworn testimony are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  

His assertions are not deemed to be persuasive in light of 
the other objective evidence of record showing no complaints 
or findings indicative of a chronic systemic infection or 
fibromyalgia for many years after service.  He lacks the 
medical expertise to offer an opinion as to the existence of 
current pathology, as well as to medical causation of any 
current disability.  In the absence of competent, credible 
evidence of a chronic disability in service, lack of 
continuity of relevant symptomatology, and the weight of 
medical evidence reflecting the absence of a medical nexus, 
service connection is not warranted for a chronic systemic 
infection.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in July 2003.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in July 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
February 2005.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

The July 2003 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claim.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.  
Further, in statements dated in October 2003, July 2004, and 
November 2004, he asserted that he had no more evidence to 
support his claim.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOC, he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the October 2002 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issue on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that a specific medical opinion pertinent to 
the issue on appeal was obtained in December 2004.  The Board 
has also reviewed the private medical statement offered in 
support of the veteran's claim.

The available medical evidence is sufficient for an adequate 
determination.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

Entitlement to service connection for residuals of a chronic 
systemic infection, currently claimed as fibromyalgia, is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


